
	
		I
		112th CONGRESS
		1st Session
		H. R. 2135
		IN THE HOUSE OF REPRESENTATIVES
		
			June 3, 2011
			Mr. Pierluisi (for
			 himself, Mr. Faleomavaega,
			 Mrs. Christensen,
			 Ms. Bordallo,
			 Mr. Sablan,
			 Mr. George Miller of California,
			 Mr. Serrano, and
			 Ms. Wasserman Schultz) introduced the
			 following bill; which was referred to the Committee on Energy and
			 Commerce
		
		A BILL
		To amend titles XI and XIX of the Social Security Act to
		  improve the availability of Medicaid assistance for certain breast and cervical
		  cancer patients in the territories.
	
	
		1.Short titleThis Act may be cited as the
			 Breast and Cervical Cancer Prevention and Treatment
			 Improvement Act of 2011.
		2.Improved Medicaid
			 coverage for certain breast and cervical cancer patients in the
			 territories
			(a)Elimination of
			 funding limitationsSection
			 1108(g)(4) of the Social Security Act (42 U.S.C. 1308(g)(4)) is amended by
			 adding at the end the following: With respect to fiscal years beginning
			 with fiscal year 2012, payment for medical assistance for individuals who are
			 eligible for such assistance only on the basis of section
			 1902(a)(10)(A)(ii)(XVIII) shall not be taken into account in applying
			 subsection (f) (as increased in accordance with paragraphs (1), (2), (3), and
			 (5) of this subsection) to such commonwealth or territory for such fiscal
			 year..
			(b)Application of
			 enhanced FMAP for highest State
				(1)In
			 generalSection 1905(b) of such Act (42 U.S.C. 1396d(b)) is
			 amended by adding at the end the following: Notwithstanding the first
			 sentence of this subsection, in the case of medical assistance described in
			 clause (4) of such sentence furnished in Puerto Rico, the Virgin Islands, Guam,
			 the Northern Mariana Islands, or American Samoa in a fiscal year, the Federal
			 medical assistance percentage shall be the highest such percentage applied
			 under such clause for such fiscal year for any of the 50 States or the District
			 of Columbia that provides such medical assistance for any portion of such
			 fiscal year..
				(2)Effective
			 dateThe amendment made by paragraph (1) shall apply to payment
			 for medical assistance for items and services furnished on or after October 1,
			 2011.
				
